Citation Nr: 1530270	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-06 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran does not currently suffer from hearing loss as defined by VA in her right ear.

2.  The Veteran did not suffer from left ear hearing loss during her active service or within a year thereafter, and the Veteran's left ear hearing loss is not related to her active service.  

3.  The Veteran did not suffer from tinnitus during her active service or within a year thereafter, and the Veteran's tinnitus is not related to her active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in October 2012.  In both her March 2013 notice of disagreement and her March 2014 substantive appeal, the Veteran criticized the VA examination.  She stated that, though she informed the examiner of her in-service noise exposure and her contention of gradual hearing loss following service, the examiner did not take these factors into account when formulating his opinion.  

Despite the criticism of the Veteran, the examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The Veteran's argument, quite simply, is with how the examiner interpreted the evidence in forming his expert opinion.  

For the foregoing reasons, VA's duty to assist has been met.

II.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §§ 5107; 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Though the Veteran seeks service connection for bilateral hearing loss, for reasons made clear below, the Board has separated the analysis of her claim by ear.  

Right Ear Hearing Loss

As noted above, the requirements for hearing loss to be considered a disability for VA purposes are provided by 38 C.F.R. § 3.385.  A review of the evidence both before and after the Veteran filed her claim for service connection does not reveal that, at any time, the Veteran's right ear hearing acuity has declined to a point to be considered disabling.  

An October 2010 private audiogram revealed right ear pure tone thresholds, in decibels, as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
25
15

Though it is not clear whether the private examination employed the Maryland CNC test, a speech recognition score of 100 percent was recorded in the right ear.  

At an October 2012 VA examination, pure tone thresholds in the right ear, in decibels, were recorded as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
25
15

A word recognition score of 100 percent was recorded in the right ear.  

Earlier private audiograms from 2007 contain results similar to the October 2010 and October 2012 examinations.  

Given this evidence, the Veteran does not meet the criteria for impaired hearing in her right ear.  None of her auditory thresholds were at 40 decibels or greater, she did not have any thresholds at 26 or greater (let alone the three required by the regulation), and her speech recognition scores were never lower than 94 percent.  38 C.F.R. § 3.385.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the Veteran's right ear hearing has not deteriorated to a point to be considered disabling, service connection for this disability is not warranted by a preponderance of the evidence.


Left Ear Hearing Loss

Unlike with the Veteran's right ear, the Veteran's left ear hearing acuity does meet the criteria to be considered a disability under 38 C.F.R. § 3.385.  An October 2010 private treatment record stated that the Veteran has a "severe flat sensorineural hearing loss in the left ear," adding that the Veteran has "no usable hearing in the left ear."  These results are consistent with other private and VA treatment records.  

A review of the Veteran's service treatment records shows no complaints of or treatment for hearing loss or tinnitus during her active service.  A comparison of her April 1978 entrance examination and her July 1981 separation examination shows no threshold shift; indeed, her hearing was noted as better at her separation, and all of her puretone thresholds were recorded as zero.  She was not diagnosed as suffering from any ear disability.  On her July 1981 report of medical history at separation, she denied suffering from both "ear, nose, or throat trouble" and "hearing loss."  

Subsequent evidence also does not show that left ear sensorineural hearing loss manifested during service or to a compensable degree within a year of separation.  The evidence does not support that the Veteran suffered from hearing loss at any time prior to 2007, let alone within a year of her separation.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection based on affirmative inception or a presumptive basis for left ear hearing loss is not warranted.  

That said, the Veteran's DD-214 does reflect that the Veteran was awarded the Sharpshooter M-16 Rifle Badge and the Marksman Hand Grenade Badge.  Further, in her March 2013 notice of disagreement and her March 2014 substantive appeal, the Veteran stated that she worked around loud presses during the final 16 months of her service.  Given this evidence, the Board concludes that the Veteran was exposed to noise during her active service.  

Her claim for service connection for left ear hearing loss fails, however, as the competent evidence of record does not show that her current hearing loss is related to her active service.  At her October 2012 VA examination, the examiner stated that the Veteran's left hear hearing loss is not at least as likely as not related to her active service.  The examiner stated that the Veteran had normal hearing from enlistment through separation with no changes or shifts in sensitivity in either ear.  He stated that, in September 2007, she sought treatment for a sudden onset of left ear hearing loss that resolved in October of that year.  The Veteran then developed "a permanent idiopathic sensorineural hearing loss" in March 2010.  The examiner stated that this hearing loss "is a result of an unknown disease agent and not military noise exposure."  

A review of the evidence in the claims file corroborates the facts detailed in the examiner's conclusion.  A September 2007 audiological record from W.J.J., MD, stated that the Veteran had "mild to moderate to mild sensorineural hearing loss" in her left ear.  An October 2007 record from Dr. W.J.J. reflects that the Veteran had normal hearing in both ears, and that her hearing loss in her left ear had resolved (indeed, all of her puretone thresholds in both ears were at 10 decibels or lower, and she had speech recognition of 100 percent in both ears).  

There is no record of any hearing issues between October 2007 and March 2010, when records from Dr. W.J.J. reflect that the Veteran sought treatment for "acute sudden hearing loss in her left ear" that started 9 days prior.  

There is no medical evidence in the Veteran's claims file relating her current left ear hearing loss to her active service.  An October 2010 private treatment record noted that the Veteran had some noise exposure in her military career.  This record also noted, however, that the Veteran "did experience a very large sudden sensorineural hearing loss in her left ear after her separation."  Neither that record nor any of the other private or VA treatment records related her disability to her active service.

The only evidence in support of her claim is the Veteran's own statements.  In both her March 2013 notice of disagreement and her March 2014 substantive appeal, the Veteran stated that she suffered a gradual loss of hearing since leaving the military.  She contended that her current hearing loss is related to working around presses during the final 16 months of her military service.  

Though the Veteran would be competent to describe any diminution in hearing she experienced, the Board does not find her reports to be credible.  Notably, she did not make this contention until after she filed her claim for service connection, and her earlier statements contradict this later contention.  

For instance, September 2007 and March 2010 records from Dr. W.J.J. reflect that the Veteran spoke of her sudden loss of hearing, not a gradual loss since the time of her active service.  A May 2010 record from Arizona Family Care Associates noted that the Veteran had left sided hearing loss from a viral infection; she made no mention of any gradual hearing loss since service.  Finally, a June 2010 VA treatment record reflects that the Veteran stated that she was informed by a private audiologist that her hearing loss was related to a virus; she did not mention her active service or any noise exposure therein.  

To the extent that the Veteran contends that her current hearing loss is related to her active service, such a statement is neither credible (for the reasons described above, as the Veteran had previously noted that her disability was related to a virus) nor competent.  Unlike reporting the dates of onset of decreased hearing acuity or describing its effects, determining its etiology requires specialized medical knowledge or training and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377.

Because there is no competent evidence that the Veteran's current left ear hearing loss is related to her active service, service connection on a direct basis for this disability is not warranted based on a preponderance of the evidence.  

Tinnitus

The Veteran is diagnosed as suffering from tinnitus in her left ear only.  An October 2010 private treatment record reflects that the Veteran had "chronic tinnitus in the left ear."  At her October 2012 VA examination, the Veteran reported suffering from unilateral tinnitus in her left ear of a loud and buzzing sound quality.  The current disability criterion is met.  

As with her hearing loss claim, tinnitus is not shown to have affirmative inception during service.  Additionally, although tinnitus is a chronic disease subject to the one year presumption, the evidence does not show a manifestation of this disability within a year of her active service.  

As above, though the Veteran did not complain of suffering from tinnitus during her active service, the evidence establishes that she was exposed to noise during that service.  The in-service incurrence criterion is met.  

Also as above, however, her claim must be denied, as the evidence does not show that the Veteran's tinnitus is related to her active service.  The examiner from the October 2012 VA examination concluded that her current tinnitus is less likely than not caused by or a result of her military noise exposure.  He stated that the Veteran's tinnitus is associated with her "sudden-onset left ear sensorineural hearing loss of idiopathic origin and not military noise trauma."  

There is no other evidence in the claims file relating the Veteran's tinnitus to her active service.  Though her notice of disagreement and substantive appeal addressed her contentions regarding her hearing loss, the Veteran did not discuss her tinnitus in these documents or in any other letters to the RO.  To the extent that her statements could be read broadly, determining the etiology of tinnitus is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377.  Therefore, the claim must be denied as the preponderance of the evidence is against the claim.

Summary

In summary, the Veteran does not currently suffer from right ear hearing loss severe enough to be considered disabling, and there is no competent evidence that the Veteran's left ear hearing loss and tinnitus are related to her active service.  Thus, the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus; there is no doubt to be resolved; and service connection for hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


